Citation Nr: 0732014	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for degenerative 
arthritis of the cervical spine, status post fusion C3-4, to 
include as secondary to lumbosacral strain.

2. Entitlement to service connection for radiculopathy, right 
upper extremity, to include as secondary to degenerative 
arthritis of the cervical spine, status post fusion C3-4.

3. Entitlement to service connection for radiculopathy, left 
upper extremity, to include as secondary to degenerative 
arthritis of the cervical spine, status post fusion C3-4.

4. Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied the veteran's claims of 
entitlement to service connection for degenerative arthritis 
of the cervical spine, status post fusion C3-4, 
radiculopathy, right upper extremity, and radiculopathy, left 
upper extremity, and denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain.  The veteran perfected a timely 
appeal of this determination to the Board.


FINDINGS OF FACT

1. Right and left upper extremity radiculopathy was caused by 
the veteran's cervical spine condition.

2. The veteran's cervical spine condition was not incurred in 
service or within a year after service, and is not 
etiologically related to his service-connected lumbo-sacral 
strain.

3. Even considering functional loss due to pain, the most 
limited the veteran's thoracolumbar flexion has been noted to 
be is 70 degrees.



CONCLUSIONS OF LAW

1. Degenerative arthritis of the cervical spine, status post 
fusion C3-4, was not incurred or aggravated in service and 
was not caused or aggravated by a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) (2006).

2. Radiculopathy of the right upper extremity was not 
incurred or aggravated in service and was not caused or 
aggravated by a service-connected condition.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006).

3. Radiculopathy of the right upper extremity was not 
incurred or aggravated in service and was not caused or 
aggravated by a service-connected condition.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006).

4. The criteria for disability rating in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.71a, 4.40, 4.45, 
4.59, Diagnostic Codes 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an August 
2003 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide evidence 
in his possession that pertained to the claim.

The Board acknowledges that the July 2003 notice did not 
provide the veteran with the criteria to establish a claim 
for service connection.  However, in a July 2004 letter to 
his private physician, the veteran indicated that, in 
providing the veteran an opinion to support his service 
connection claims, the physician must indicate that it was 
most likely that the veteran's injuries were connected to the 
lumbosacral strain he received during the time in military 
service.  Thus, the Board finds that although no formal 
notice was provided to the veteran regarding the criteria to 
establish a claim for service connection, the veteran had 
actual knowledge of such criteria, and thus will not be 
prejudiced by Board decisions on his service connection 
claims.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claims for 
service connection and claim for increased rating, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
records, VA medical treatment records, VA examinations, a 
letter from the veteran's private physician in support of his 
claims, and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for degenerative arthritis of the cervical spine, 
radiculopathy of the right upper extremity, and radiculopathy 
of the left upper extremity.  Specifically, the veteran 
argues that degenerative arthritis of the cervical spine is 
secondary to the veteran's service-connected lumbosacral 
strain, and that radiculopathy of the right and left upper 
extremities is secondary to degenerative arthritis of the 
cervical spine.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  38 C.F.R. §§ 3.307, 
3.309(a).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52744 (to be codified at 38 C.F.R. 
§ 3.310(b)); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In the instant case, although the veteran's service medical 
records reflect treatment for complaints of low back pain, 
they do not reflect complaints of or treatment for cervical 
spine problems or upper extremity radiculopathy.  On 
separation examination in July 1978, the veteran was noted to 
have had a normal examination of the neck and upper 
extremities, and an abnormal examination of the spine and 
musculoskeletal system, with a notation of mild kyphoisis.

On an October 1978 VA examination, the veteran was noted to 
complain of back ache, and to have had a normal examination 
of the head, face, and neck.  On examination of the musculo-
skeletal system, it was noted that the veteran pointed across 
the small of his back as where the pain was when he got it.  
The veteran was diagnosed as having lumbosacral joint sprain, 
recurrent, minimal.

Private chiropractic records dated from June 1988 to February 
1995 reflect intermittent treatment for cervical spine pain 
and stiffness, as well as thoracic and lumbar spine and 
trapezius muscle pain and stiffness.  Private chiropractic 
records dated from May 1995 to December 1999 reflect no 
cervical spine problems, with examination revealing normal 
cervical range of motion and no positive orthopedic or 
neurological tests. 

On January 2000 VA examination, the veteran indicated that, 
in the service, he used to carry heavy equipment and 
developed chronic low back pain along with a few falls, which 
led to chronic lumbosacral strain, and that he had had 
chronic low back pain since.  It was noted that, since he was 
discharged from military service, he had not had any severe 
pain like he used to have in the service, but that he had 
persistent shoulder and low back pain for which he had 
received chiropractic treatment for the last 10 years.

February to April 2003 VA notes indicate that the veteran 
stated that he started to have neck pain in September or 
October and went to a chiropractor, and that in December or 
January he had the onset of numbness in the fingers, mainly 
through the thumbs and first three fingers.  They also 
indicate that the veteran stated that he had had on and off 
neck pain for years and had seen a chiropractor for 12 years, 
but that the pain and numbness had increased since August 
2002.  After X-rays and magnetic resonance imaging (MRI) 
testing, the veteran was diagnosed as having moderate 
degenerative joint disease, C4 to C7, and disc protrusion, C3 
to C4 with severe central canal narrowing, and abnormal 
signal of the canal at that level as well as significant C5 
radiculopathy on electromyography (EMG), with all correlating 
signs and symptoms.

May 2003 through January 2004 private medical notes indicate 
the following: that the veteran stated that back in November 
or December of 2002, he started experiencing symptoms in his 
upper extremity with numbness and tingling into his hands; 
that at this time he had some weakness in his right upper 
extremity compared to the left, and some difficulty with gait 
and balance at times where he was dragging and shuffling his 
feet, catching his toe on the sidewalk and carpet; that he 
denied any previous traumas; that MRI scan of the cervical 
spine showed disk osteophytes complex and canal stenosis 
which was quite significant at C3 to C4, with underlying cord 
distortion and cord signal abnormality, and slight loss of 
cervical lordosis at this level, and the reminder of 
interspaces showing some mild degenerative changes but 
foramen and canal were patent; that the veteran was diagnosed 
as having a herniated nucleolus pulposus with radiculopathy 
and myelopathy at C3 to C4; and that the veteran underwent a 
C3 to C4 anterior cervical discectomy and fusion for this 
condition.

The veteran was afforded a VA examination in July 2003, for 
the purpose of determining the current level of impairment 
for his service-connected lumbosacral strain.  At the time, 
the veteran reported the following: that he had frequent 
falls while on marches during active duty between 1974 and 
1978; that once he fell off an armored personnel carrier; 
that he would land on his lower back or on either hip during 
the falls; and that, since the last compensation and pension 
examination, when he stood for one half hour to one hour 
duration, he developed progressive aching in the midline 
lower back.  The veteran was diagnosed as having in 
intermittent mild functional impairment, more likely than not 
related to service-connected lumbosacral spine strain.

The veteran submitted a letter from his private physician, 
Dr. W., dated in June 2004, with a July 2004 addendum.  In 
the letter, Dr. W. indicated the following: that the veteran 
had had an anterior cervical discectomy and fusion at C3-C4 
one year prior; that, postoperatively, he had some residual 
neck, shoulder, and midscapular discomfort, and the 
abnormalities with both gait and balance and upper extremity 
numbness and weakness had subsided; that, on discussing with 
the veteran, he had service-related disability for lower back 
problems and described the injuries that he sustained while 
in the military service; that these types of accidents and 
falls with twisting, bending, and carrying large weights, 
both in a rucksack and equipment that was required for his 
military duty could be a contributing factor to the 
degenerative changes that were seen in his spine that 
ultimately culminated in the surgery that he had at the C3-C4 
disc space; and that his service-related accident was, in Dr. 
W.'s opinion, most likely directly related to the 
degenerative changes seen in the C-spine resulting in surgery 
at C3-C4.

The veteran was afforded a VA examination in December 2004.  
On examination, the veteran reported the following: that he 
fell off of a personnel carrier when he slipped on ice on the 
ramp; that he had a couple of falls again when he jumped out 
of a helicopter with a heavy back pack and fire equipment; 
that he worked as a custodian on and off and also for workers 
at the mentally retarded institution for a while; that for 
the last seven to eight years he had been working as a 
custodian in the postal office, where he cleaned, swept, and 
mopped, and his lifting was usually limited to less than 30 
pounds; that he had some pain in the neck, not knowing what 
caused this neck pain, starting from the military service; 
that he thought his neck pain may have been caused by 
hunching forward because of the low back pain; and that, 
after surgery, his condition in the upper extremities 
improved very well and he did not have radicular symptom in 
the upper extremities now.  It was noted that a workup showed 
severe cervical spinal stenosis at the C3-C4 levels with 
abnormal spinal cord signal due to the spinal stenosis, that 
the veteran had a lumbar spine X-ray in the year 2003, which 
showed minimal loss of anterior vertebral body height of L1 
and T12, otherwise unremarkable.  The VA examiner also gave 
the following opinions: that the veteran had chronic lumbar 
strain and sprain with myofascial pain syndrome and some 
limitation of motion; that the veteran currently worked as a 
custodian and did not seem to have much hardship working with 
this condition at the time; that the veteran underwent 
cervical fusion of cervical spondylosis and disc protrusion 
and bulging with C3-C4 spinal chord abnormality; that this 
may cause some numbness in the right leg and some abnormal 
cold feeling in the right leg as well; that, regarding the 
claim about service connection of the cervical spine in 
relation to the lumbar spine, the examiner could not resolve 
the issue without resorting to mere speculation; that, due to 
minimal finding in the lumbar spine, the veteran did not seem 
to have a significant profound or severe low back condition; 
and that the veteran may have had some cervical straining 
over the course of time because of the low back pain relieved 
by sitting and changing position, but that it was hard for 
the examiner to correlate this severe cervical finding to the 
veteran's lumbar strain.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claims of service 
connection for degenerative arthritis of the cervical spine, 
right upper extremity radiculopathy, and left upper extremity 
radiculopathy.

The record reflects a cervical spine condition, including 
severe cervical spinal stenosis at the C3-C4 levels with 
abnormal spinal cord signal due to the spinal stenosis and 
herniated nucleolus pulposus with radiculopathy and myelopthy 
at C3-C4, and that the veteran underwent a C3-C4 anterior 
cervical discectomy and fusion for this condition.  The 
record also reflects right and left upper extremity 
radiculopathy, which began in November or December of 2002, 
and was noted to be caused by the veteran's cervical spine 
condition by both the veteran's private physician and the 
December 2004 VA examiner.  However, the evidence does not 
reflect that the veteran's cervical spine condition was 
incurred in service or is due to the veteran's service-
connected lumbosacral strain.

First, the record does not reflect that the veteran incurred 
a cervical spine condition in service.  While the veteran's 
service medical records reflect treatment for a low back 
condition, they indicate no complaints of or treatment for a 
cervical spine condition.  Also, on October 1978 VA 
examination, the veteran was noted to complain of back ache, 
to have had a normal examination of the head, face, and neck, 
and to point across the small of his back in identifying 
where the pain was when he got it.  The veteran was then 
diagnosed as having lumbosacral joint sprain, recurrent, 
minimal, with no diagnosis of a cervical spine condition.  
Furthermore, the post-service medical record contains no 
treatment for any cervical spine problems until June 1988.  
The post-service medical record moreover indicates that the 
increased neck pain, including the onset of radiculopathy, 
that led to the diagnosis of disc protrusion, C3 to C4 with 
severe central canal narrowing, and abnormal signal of the 
canal at that level with significant C5 radiculopathy, and 
also led to the veteran's eventual cervical spine surgery, 
began approximately August 2002.  Thus, the record does not 
reflect that the veteran's cervical spine problems began 
either during or shortly after his period of service.

The Board notes the statement of Dr. W. that the veteran 
reported service-related disability for lower back problems 
and injuries that he sustained while in the military service, 
as well as Dr. W.'s opinions that these types of accidents 
and falls with twisting, bending, and carrying large weights 
could be a contributing factor to the degenerative changes 
that were seen in the veteran's spine that ultimately 
culminated in his surgery, and that the veteran's service-
related accident was most likely directly related to the 
degenerative changes seen in the C-spine resulting in surgery 
at C3-C4.  Again, however, the record reflects no in-service 
injury to the veteran's cervical spine, and the Board notes 
that Dr. W. did not relate the veteran's cervical spine 
condition to any specific in-service event.  The Board notes 
that where the facts show that the veteran received treatment 
from a physician many years after service, and the conclusion 
reached by the physician is clearly based solely on the 
history provided by the veteran, or the hearsay recitation of 
a diagnoses or other medical history, the Board is not bound 
to accept the medical conclusions and/or opinions of a 
physician.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).  
The veteran received treatment from Dr. W. many years after 
service, and Dr. W.'s opinions are clearly based solely on 
the history provided by the veteran.  As the record does not 
reflect any in-service incurrence of a cervical spine 
condition, the Board does not find that the opinion of Dr. W. 
puts the current evidence into relative equipoise.

Second, the record does not reflect that the veteran's 
cervical spine condition is due to his service-connected 
lumbosacral strain.  The only etiology opinion in the medical 
record is that of the December 2004 VA examiner, which 
indicates that the veteran my have had some cervical 
straining over the course of time because of low back pain 
relieved by sitting and changing position, but that it was 
hard for the examiner to correlate the veteran's severe 
cervical condition to his lumbar strain.  With respect to 
this opinion, the Board notes the veteran's cervical spine 
condition of severe cervical spinal stenosis at the C3-C4 
levels with abnormal spinal cord signal due to the spinal 
stenosis and herniated nucleolus pulposus with radiculopathy 
and myelopthy at C3-C4, and that the veteran underwent a C3-
C4 anterior cervical discectomy and fusion for this 
condition.  Also, the veteran's lumbosacral strain has 
consistently been noted to be mild, from the October 1978 VA 
examination diagnosis of lumbosacral joint sprain, recurrent, 
minimal, to the July 2003 VA examiner's assessment that the 
veteran's lumbosacral spine strain was productive of 
intermittent mild functional impairment.  Thus, the Board 
finds that the December 2004 VA examiner's opinion that it 
was difficult to correlate the veteran's cervical spine 
condition to his lumbosacral strain, given the severity of 
the veteran's cervical spine condition, is supported by the 
medical record.  Furthermore, there is no competent medical 
opinion of record relating severe cervical spinal stenosis at 
the C3-C4 levels with abnormal spinal cord signal due to the 
spinal stenosis and herniated nucleolus pulposus with 
radiculopathy and myelopthy at C3-C4 to the veteran's 
lumbosacral strain.

Accordingly, service-connection is not warranted for 
degenerative arthritis of the cervical spine, radiculopathy 
of the right upper extremity, or radiculopathy of the left 
upper extremity.



III. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent for lumbosacral strain.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Beginning September 26, 2003, lumbar strain is rated under DC 
5237 for lumbosacral or cervical strain, and thus is rated 
according to the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, the veteran was afforded VA compensation 
and pension examinations in July 2003, and December 2004.

On July 2003 VA examination, the veteran flexion of the back 
was noted to be to 90 degrees with no pain, extension to 25 
degrees with no pain, right lateral bend to 25 degrees with 
no pain, left lateral bend to 40 degrees no pain, and 
rotation to the right to 55 degrees and to left to 65 degrees 
with no pain.  X-rays of the lumbosacral spine revealed 
minimal loss of anterior vertebral body height at L1 and at 
T12 identified, and with L1 not as well visualized.  The 
veteran was diagnosed as having mild functional impairment 
more likely than not related to service-connected lumbosacral 
spine strain.  

On December 2004 VA examination, there was not much guarding 
of moments, gait showed no limping, and overall movements 
were pretty much spontaneous.  Flexion started to be painful 
at about 70 degrees, but was possible to 80 degrees, 
extension was limited to 20 degrees, side bending was limited 
to 20 degrees with cracks complaint, and rotational movement 
was limited to 35 degrees bilaterally.  There was some 
tenderness and tight muscle bend in the lumbar paraspinal 
muscles bilaterally.  The veteran was diagnosed as having 
chronic lumbar strain and sprain with myofascial pain 
syndrome with some limitation of motion.  It was noted that 
after prolonged strenuous use of his back, the veteran may 
lose additional range of motion because of back pain on a 
temporary basis.  It was also noted that the veteran worked 
as a custodian and did not seem to have much hardship working 
for this condition at the time.

After reviewing the record, the Board finds that the 
veteran's lumbosacral strain does not more closely 
approximate the criteria for a 20 percent disability rating 
under DC 5237 than those for a 10 percent disability rating.  
In short, the veteran's lumbosacral spine disability has not 
been shown to be productive of forward flexion of the 
thoracolumbar spine limited to below 60 degrees, or combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The Board has considered additional functional loss due to 
pain, weakness, excess fatigability, incoordination and other 
such factors to the extent that they are not contemplated in 
the relevant rating criteria.  The Board also notes the 
December 2004 examiner's opinion that after prolonged 
strenuous use of his back, the veteran may lose additional 
range of motion because of back pain on a temporary basis, 
but that the veteran worked as a custodian and did not seem 
to have much hardship working for this condition at the time.  
The Board furthermore notes that the most limited the 
veteran's flexion has been noted to be pain free on 
examination has been 70 degrees.  After considering this 
evidence, the Board still does not find the veteran's 
lumbosacral spine disability to be productive of forward 
flexion of the thoracolumbar spine limited to below 60 
degrees.  The Board thus finds that, even considering 
additional functional loss due to factors not contemplated in 
the rating criteria, the veteran's back disability does not 
approximate the criteria for a 20 percent rating.

Accordingly, a disability rating in excess of 10 percent for 
lumbosacral strain is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





ORDER

1. Entitlement to service connection for degenerative 
arthritis of the cervical spine, status post fusion C3-4, to 
include as secondary to lumbosacral strain, is denied.

2. Entitlement to service connection for radiculopathy, right 
upper extremity, to include as secondary to degenerative 
arthritis of the cervical spine, status post fusion C3-4, is 
denied.

3. Entitlement to service connection for radiculopathy, left 
upper extremity, to include as secondary to degenerative 
arthritis of the cervical spine, status post fusion C3-4, is 
denied.

4. Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


